Title: From Thomas Jefferson to Joseph Carrington Cabell, 3 February 1825
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 3. 25.
Altho our Professors were on the 5th of Dec. still in an English port, that they were safe raises me from the dead: for I was almost ready to give up the ship. that was 8. weeks ago, and  they may therefore be daily expected.In most public seminaries  Text-books  are prescribed to each of the several schools as the norma docendi in that school; and this is generally done by authority of the Trustees. I should not propose this generally in our University, because, I believe, none of us are so much at the heights of science in the several branches as to undertake this; and therefore that it will be better left to the Professors until occasion of interference shall be given. but there is one branch in which we are the best judges, in which heresies may be taught, of so interesting a character to our own state and to the US. as to make it a duty in us to lay down the principles which shall be taught. it is that of Government. mr Gilmer being withdrawn, we know not who his Successor may be. he may be a Richmd lawyer, or one of that school of quondam federalism, now Consolidation. it is our duty to guard against the dissemination of such principles among our youth, and the diffusion of that poison, by a previous prescription of the texts to be followed in their discourses. I therefore inclose you a resolution which I think of proposing at our next meeting; strictly confiding it to your own knolege alone and to that of mr Loyall, to whom you may communicate it, as I am sure it harmonises with his principles. I wish it kept to ourselves, because I have always found that the less such things are spoken of beforehand, the less obstruction is contrived to be thrown in their way. I have communicated it to mr Madison.Should the bill for District colleges pass in the end, our scheme of education will be compleat. but the branch of primary schools may need attention, & should be brought, like the rest, to the Forum of the legislature. the Govr in his annual message gives a favorable account of them in the lump. but this is not sufficient. we should know the operation of the law establishing these schools more in detail. we should know how much money is furnished to each county every year, & how much education it distributes every year; and such a statement should be laid before the Legislature every year. the sum of education rendered in each county in every year should be estimated by adding together the number of months which each scholar attended, and stating the  sum total  of the months which all of them together attended. e.g. if in any county 1. scholar attended 2. months, 3 others 4 months each, 8 others 6. months each, then the sum of these added together, will make 62. months of schooling afforded in the county that year, and the number of 62. months entered in a table opposite to the name of the county, gives a satisfactory idea of the sum or quantum of education it rendered in that year. this will enable us to take many interesting and important views of the sufficiency of the plan established, and of the amendments necessary to produce the greatest effect. I inclose a form of the table which should be required, in which you will of course be sensible that the numbers entered are at hap-hazard, and exempli gratiâ, as I know nothing of the sums furnished, or quantum of educn rendered in each or any county. I send also the form of such a resolution as should be passed by the one or the other house, perhaps better by the lower one, and to be moved by some member in no wise connected with us; for the less we appear before the house, the less we shall excite dissatisfaction.—I mentioned to you formerly our want of an Anatomical Hall for dissection. but if we get the 50.M.D. from Congress, we can charge to that as the Library fund the 6000.D. of the building fund which we have advanced for it in books and apparatus, and repaying from the former the 6000D. due to the latter, apply so much of it as is necessary to the Anatomical building. no application on the subject need therefore be made to our legislre. but I hear nothing of our prospects before Congress. Yours’ affectionately.Th: Jefferson